EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, effective as of March 15, 2008 (the “Effective Date”) by and
between Intelli-Check - Mobilisa, Inc., a Delaware corporation (the “Company”),
and Nelson Ludlow (“Employee”).
 
WITNESSETH THAT:
 
WHEREAS, the Company desires to employ Employee as an employee on the terms
hereinafter set forth and Employee wishes to be so employed;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee
hereby agree as follows:
 
1. Employment. Upon the terms and subject to the conditions contained in this
Agreement, the Company agrees to employ Employee and Employee accepts such
employment. Employee shall report directly to, and be subject to the supervision
and direction of, the Board of Directors (the “Board”) of the Company.
 
2. Title and Duties. Employee will hold the title of “Chief Executive Officer.”
Employee agrees to devote substantially all of his working time, attention,
skill and effort during normal working hours to the performance of his duties to
the Company. Employee agrees to perform such duties during such time faithfully
and to the best of his abilities. Such duties shall be ordinarily performed by
Employee at the offices of the Company, the headquarters of which shall be based
at 191 Otto Street, Port Townsend, WA 98368. 
 
3. Compensation. For all services rendered by Employee to the Company during the
Term (as such term is later defined), the Company shall compensate Employee as
follows:
 

 
a.
Salary. Employee shall be paid a base annual salary of $220,000. Such base
annual salary is subject to annual review by the Board, in its sole discretion.
Such salary shall be payable in accordance with the Company’s payroll procedures
for salaried employees, but not less frequently than monthly.

 

 
b.
Bonus. The Company shall pay Employee an annual cash bonus in an amount to be
determined by the Board based on such reasonable objectives established by the
Board.

 

 
c.
Stock Options. The Company shall issue and grant Employee 25,000 stock options
on March 20, 2008, which will immediately vest. Employee shall enter into a
stock option agreement with the Company, substantially in the form of Exhibit B
attached hereto,

 

 
d.
Expense Reimbursement.  Employee shall be reimbursed for all authorized business
expenses which are incurred by Employee in the performance of Employee’s duties
pursuant to this Agreement in accordance with the Company’s normal expense
reimbursement policies. All such expenses shall be incurred in a manner
consistent with the Company’s expense reimbursement policy and shall be
appropriately documented in reasonable detail by Employee upon submission of any
request for reimbursement, and in a format and manner consistent with the
Company’s expense reimbursement policy.


 
 

--------------------------------------------------------------------------------

 
 

 
e.
Benefits. Subject to any contribution generally required of Company executives,
Employee shall be entitled to receive all executive perquisites and to
participate in any and all employee benefit plans, including medical insurance
and pension plans, now in existence or hereafter adopted from time to time by
the Company which are provided to senior management or other comparable
employees at Employee’s level.

 

 
f.
Withholding. All amounts payable to Employee pursuant to this Agreement shall be
made subject to all applicable withholding. Employee will not be entitled to
receive any compensation other than as provided in this Section.

 
4. Non-competition and Non-Solicitation. In consideration of Employee’s
employment and continued employment by the Company, concurrently with the
execution and delivery of this Agreement, Employee shall execute and deliver a
Non-competition and Non-Solicitation Agreement in the form attached hereto as
Exhibit A (the “Non-competition and Non-Solicitation Agreement”). The
Non-competition and Non-Solicitation Agreement is hereby incorporated herein by
reference and made a part hereof.
 
5. Term and Termination. The “Term” of this Agreement shall begin on the date
hereof and shall continue for a period of two (2) years from the date hereof.
Notwithstanding the previous sentence, the Term can be terminated in any one of
the followings ways:
 

 
a.
Death. The death of Employee shall immediately terminate this Agreement. Upon
such termination, Employee shall be entitled to receive all cash compensation
earned and all reimbursements due through the effective date of termination.

 

 
b.
Disability. If Employee is no longer able to perform his duties hereunder due to
illness, accident or other physical or mental condition and such disability is
expected to continue with or without interruption for a period of ninety (90)
days or longer, the Company may terminate this Agreement. Upon such termination,
Employee shall be entitled to receive all cash compensation earned and all
reimbursements due through the effective date of termination.

 

 
c.
With Company Cause. The Company may terminate this Agreement for Company Cause
(as defined herein) upon written notice to Employee. “Company Cause” shall mean:
(1) Employee’s conviction in a court of law of any felony or any plea of nolo
contendre with respect thereto; (2) Employee’s continued, willful failure or
refusal to perform specific written and reasonable directives of the Board
regarding Employee’s duties and responsibilities which are consistent with the
scope and nature of Employee’s duties and responsibilities as set forth in
Section 0 hereof; (3) any flagrant act of dishonesty or disloyalty by Employee,
or any act involving gross moral turpitude of Employee; or (4) any breach of the
Non-competition and Non-Solicitation Agreement, which breach is uncured for a
period of ten (10) days following written notice by the Company of the need to
cure such breach. Upon a termination for Company Cause, Employee shall be
entitled to receive all cash compensation earned and all reimbursements due
through the effective date of termination.


 
2

--------------------------------------------------------------------------------

 
 

 
d.
Without Company Cause. This Agreement and the Term may be terminated without
Company Cause by the Company at any time after the Initial Term upon written
notice to Employee. Upon a termination by the Company without Company Cause: (i)
Employee shall be entitled to receive all compensation earned and all
reimbursements due through the effective date of termination; and (ii) Employee
shall be entitled to receive a severance payment in an amount equal to one year
of base salary at the time of termination paid over 12 equal monthly payments.

 

 
e.
With Employee Cause. Employee may terminate this Agreement for Employee Cause
(as defined herein) upon written notice to the Company. “Employee Cause” shall
mean the breach by the Company of any covenant, agreement or condition contained
in this Agreement which breach is uncured for a period of ten (10) days
following written notice by Employee of the need to cure such breach. Upon a
termination for Employee Cause, Employee shall be entitled to receive all
compensation earned and all reimbursements due through the effective date of
termination and an amount equal to $50,000.

 

 
f.
Without Employee Cause. This Agreement and the Term may be terminated by
Employee at any time without Employee Cause upon sixty (60) days written notice
to the Company. Upon a termination by Employee without Employee Cause, Employee
shall be entitled to receive all cash compensation earned and all reimbursements
due through the effective date of termination.

 

 
g.
Effect of Termination. Upon any termination of this Agreement and the Term, all
rights and obligations of the Company and Employee under this Agreement shall
cease, except that Employee’s obligations under Section 0 and any applicable
specific payment obligations of the Company under this Section 0 shall remain in
full force and effect in accordance with their terms. Any such termination shall
not affect the Non-competition and Non-Solicitation Agreement or any other
agreement between the Company and Employee, each of which shall remain in full
force and effect in accordance with its terms.

 
Upon any termination, Employee shall return all property, equipment and
materials that are the property of the Company and shall use his reasonable
efforts to cooperate with the Company and provide for a smooth transition of
Employee’s duties to a new employee or executive.

 
3

--------------------------------------------------------------------------------

 
 
6. Amendment and Alteration. This Agreement constitutes the complete
understanding between the parties with respect to the employment of Employee
hereunder, and no statement, representation, warranty or covenant has been made
by either party with respect thereto except as expressly set forth herein. This
Agreement shall not be altered, modified, amended or terminated except by a
written instrument signed by each of the parties thereto.
 
7. Severability. If any covenant or other provision of this Agreement is
invalid, unlawful, or incapable of being enforced, by reason of any rule of law
or public policy, it shall be enforceable to the maximum extent permitted by law
and all other conditions and provisions of this Agreement which can be given
effect without the invalid, unlawful or unenforceable provision, shall be given
effect.
 
8. Non-Assignment. The obligations and rights of Employee shall inure to the
benefit of, and shall be binding upon, himself and his personal representatives,
and the obligations and rights of the Company shall inure to the benefit of, and
shall be binding upon, it and its successors and assigns; provided, however,
that Employee shall not have the right to assign any of his obligations under
this Agreement.
 
9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. The parties
expressly consent to the exclusive jurisdiction of the courts (Federal and
state) in the City of New York, New York for any judicial proceeding involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected herewith.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
Company:
 
Employee:
     
INTELLI-CHECK - MOBILISA, INC.
 
NELSON LUDLOW
       
By:
/s/ Jeffrey Levy
 
/s/ Nelson Ludlow
Name: Jeffrey Levy
   
Title: Chairman of the Board
   

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 
Exhibit A
 
Form of Non-competition and Non-Solicitation Agreement
 
The undersigned, Nelson Ludlow, in consideration for and as a condition of his
employment as an employee of the Company (the “Employee”), does hereby agree
with the Company as follows:
 
1. Non-competition Covenant. During the period of employment as an Employee, the
Employee shall devote substantially all of his available business time and best
efforts to promoting and advancing the business of the Company. During the
period of employment as an Employee and for a period of two (2) years after
termination of such employment (for any reason, whether voluntarily or
involuntarily), the Employee agrees that he shall not engage in, whether alone
or as a partner, member, officer, director, consultant, agent, employee or
stockholder of any commercial entity, any activity which is or may be
competitive with the products and services being designed, conceived, marketed,
provided, distributed, delivered or developed by the Company at the time of
termination of such employment; provided, however, that the ownership of less
than 1% of the stock of any corporation whose stock is traded on a national
securities exchange or in the over-the-counter market shall not be a violation
of this Section 1. During the period of employment as an Employee and while all
restrictions contained herein apply, the Employee shall inform all prospective
employers and business partners of such restrictions prior to acceptance of or
entering into new employment or other business arrangement.
 
2. Non-solicitation.
 
a. Of Customers. During the period of employment as an Employee and for a period
of two (2) years after termination of such employment (for any reason, whether
voluntarily or involuntarily), the Employee shall not directly or indirectly
either for himself or for any other commercial entity, solicit, divert or
perform any services for or attempt to solicit, divert or perform any services
for, any of the Company’s customers, prospective customers or business in
existence at the time of termination of such employment. For purposes of this
Agreement, “customers” shall include those customers that were customers of the
Company within the twelve (12) month period prior to the Employee’s termination.
For purposes of this Agreement, “prospective customers” shall include those
persons and entities with which the Company has had discussions regarding, or to
which the Company has made presentations for, business within the twelve (12)
month period prior to the Employee’s termination. During the period of
employment as an Employee and while all restrictions contained herein apply, the
Employee shall inform all prospective employers and business partners of such
restrictions prior to acceptance of or entering into new employment or other
business arrangement.
 
b. Of Employees. During the period of employment by the Company and for a period
of two (2) years after termination of such employment (for any reason, whether
voluntarily or involuntarily), the Employee shall not directly or indirectly
either for himself or for any commercial entity, solicit, recruit, attempt to
recruit, hire or attempt to hire any of the Company’s employees. For purposes of
this Agreement, “employees” shall include those persons employed by the Company
on the date of such termination and during the one (1) year period thereafter
and employees that were employees of the Company within the six (6) month period
prior to the Employee’s termination. During the period of employment as an
Employee and while all restrictions contained herein apply, the Employee shall
inform all prospective employers and business partners of such restrictions
prior to acceptance of or entering into new employment or other business
arrangement.

 
 

--------------------------------------------------------------------------------

 
 
3. Confidentiality. Employee shall not, at any time during or following
termination or expiration of the term of this Agreement, directly or indirectly,
disclose, publish or divulge to any person (except in the regular course of the
Company's business), or appropriate, use or cause, permit or induce any person
to appropriate or use, any proprietary, secret or confidential information of
the Company including, without limitation, knowledge or information relating to
its trade secrets, business methods, the names or requirements of customers or
the prices, credit or other terms extended to its customers, all of which
Employee agrees are and will be of great value to Company and shall at all times
be kept confidential. Upon termination or expiration of this Agreement, Employee
shall promptly deliver or return to Company all materials of a proprietary,
secret or confidential nature relating to Company together with any other
property of Company which may have theretofore been delivered to or may be in
possession of Employee.
 
4. Absence of Conflicting Agreements. The Employee represents that he is not
bound by any agreement or any other existing or previous business relationship
that conflicts with or prevents the full performance of the Employee’s duties
and obligations to the Company during the course of employment and while all
restrictions contained herein apply.
 
5. Remedies Upon Breach. The Employee agrees that any breach of this Agreement
by the Employee would cause irreparable damage to the Company. The Company shall
have, in addition to any and all remedies under this Agreement and in law or
equity, the right to an injunction or other equitable relief to prevent any
violation of the Employee’s obligations hereunder, without the necessity of
posting a bond or proving special damages.
 
6. No Employment Obligation. The Employee understands that this Agreement does
not create an obligation on the part of the Company to continue the Employee’s
employment with the Company but instead is a condition to the Employee’s initial
employment, as the case may be.
 
7. Miscellaneous. As used herein, the term “Company” shall include the Company,
its members, subsidiaries and affiliates. Any waiver by the Company of a breach
of any provisions of this Agreement shall not operate or be construed as a
waiver of any subsequent breach hereof. This Agreement contains all oral and
written agreements, representations and arrangements between the parties with
respect to its subject matter, and no representations or warranties are made or
implied, except as specifically set forth herein. No modification, waiver or
amendment of any of the provisions of this Agreement shall be effective unless
in writing and signed by both parties to this Agreement. If one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity or subject matter so as to be
unenforceable at law, such provision(s) shall be construed and reformed by the
appropriate judicial body by limiting and reducing it (or them), so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear. The obligations of the Employee under this Agreement shall survive
the termination of the Employee’s relationship with the Company regardless of
the manner of such termination. This Agreement may not be assigned by Employee.
All covenants and agreements hereunder shall inure to the benefit of and be
enforceable by the successors of the Company. This Agreement shall be
interpreted and construed pursuant to the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law. The parties hereto hereby consent to personal jurisdiction
and venue exclusively in the City of New York, New York with respect to any
action or proceeding brought with respect to this Agreement. Each party will
bear its own costs in respect of any disputes arising under this Agreement. The
Employee recognizes and agrees that the enforcement of this Agreement is
necessary to ensure the preservation, protection and continuity of the goodwill
of the Company. The Employee agrees that, due to the proprietary nature of the
Company’s business, the restrictions set forth in Sections 1 and 2 of this
Agreement are reasonable as to duration and scope.

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Employee and the Company have executed this
Agreement as of this day of .
 
INTELLI-CHECK - MOBILISA, INC.
   
By:
/s/ Jeffrey Levy
Name: Jeffrey Levy
Title: Chairman of the Board
 
EMPLOYEE:
 
/s/ Nelson Ludlow
Name: Nelson Ludlow
Title: Chief Executive Officer


 
3

--------------------------------------------------------------------------------

 
 
Exhibit B
 
STOCK OPTION AGREEMENT


Intelli-Check - Mobilisa, Inc., a Delaware corporation (the “Company”), as of
the 20th day of March, 2008 hereby grants to Nelson Ludlow (“Optionee”),
residing at 73 Goldfinch Lane, Port Ludlow, WA 98365 in consideration of
services rendered by Optionee to the Company, the irrevocable right and option
(“Option”) to purchase all or part of an aggregate of 25,000 shares (“Shares”)
of the Company’s common stock, par value $.01 per share (“Common Stock”), on the
terms and conditions hereinafter set forth:
1.
Purchase Price. The purchase price for the Shares shall be 110% of the closing
price on the date of grant subject to adjustment as provided in Paragraph 5
below.

2.
Term of Option: Exercise. 

 
(a)
Subject to earlier termination pursuant hereto, the Option shall terminate ten
(10) years from the date hereof. The Option shall vest all shares on March 20,
2008.

 
(b)
The Option shall be exercised by fifteen (15) days written notice to the
Secretary or Treasurer of the Company at its then principal office. The notice
shall specify the number of Shares as to which the Option is being exercised and
shall be accompanied by payment in full of the purchase price for such Shares.
The option price shall be payable in United States dollars, and may be paid in
cash or by certified check on a United States bank or by other means acceptable
to the Company. In no event shall the Company be required to issue any Shares
(i) until counsel for the Company determines that the Company has complied with
all applicable securities exchange or the National Association of Security
Dealers Automated Quotation System on which the Common Stock may then be listed,
and (ii) unless Optionee reimburses the Company for any tax withholding required
and supplies the Company with such information and data as the Company may deem
necessary.

 
(c)
Optionee shall not, by virtue of the granting of the Option, be entitled to any
rights of a shareholder in the Company and shall not be considered a record
holder of any Shares purchased by Optionee until the date on which Optionee
shall actually be recorded as the holder of such Shares upon the stock records
of the Company. The Company shall not be required to issue any fractional Share
upon exercise of the Option and shall not be required to pay to Optionee the
cash equivalent of any fractional Share interest.

3.
Restrictions on Transfer and Termination. 

 
(a)
No option shall be transferred by Optionee otherwise than by will or by the laws
of descent and distribution. During the lifetime of Optionee the Option shall be
exercisable only by Optionee or by Optionee’s legal representative.

 
(b)
In the event of the termination of Optionee’s employment by the Company at any
time for cause, the Option and all rights there under shall terminate. Should
the employee end his employment prior to the termination date then the Option
and all rights thereunder shall be exercisable by Optionee at any time within
three (3) months thereafter, but not later than the termination date of the
Option. Notwithstanding the foregoing, in the event Optionee is permanently and
totally disabled (within the meaning of Section 105(d) (4), or any successor
section, of the Internal Revenue Code), Optionee’s Option and all rights
thereunder shall be exercisable by Optionee (or Optionee’s legal representative)
at any time within six (6) months of Optionee’s termination of employment, but
not later than the termination date of the Option.


 
4

--------------------------------------------------------------------------------

 



 
(c)
If Optionee shall die while in the employ of the Company, the Option may be
exercised by Optionee’s designated beneficiary or beneficiaries (or if none have
been effectively designated, by Optionee’s executor, administrator or the person
to whom Optionee’s rights under the Option shall pass by Optionee’s will or by
the laws of descent and distribution) at any time within six (6) months after
the date of Optionee’s death, but not later than the termination date of the
Option.

 
(d)
This Option is granted pursuant to an Employment Agreement between Company and
Optionee dated March 15, which Employment Agreement governs Optionee’s rights
and obligations as an employee including, without limitation, Company’s right to
terminate Optionee’s employment under certain circumstances, and nothing in this
Agreement shall confer upon Optionee any additional rights with respect to the
terms and conditions of Optionee’s employment.

4
Securities Act Matters.

 
(a)
Optionee represents that Shares issued upon any exercise of the Option will be
acquired for Optionee’s own account for investment only and not with a view to
the distribution thereof within the meaning of the Federal Securities Act of
1933, as amended (hereinafter, together with the rules and regulations
thereunder, collectively referred to as the “Act”), and that Optionee does not
intend to divide Optionee’s participation with others or transfer or otherwise
dispose of all or any Shares except as below set forth. As herein used the terms
“transfer” and “dispose” mean and include, without limitation, any sale, offer
for sale, assignment, gift, pledge or other disposition or attempted
disposition.

 
(b)
Optionee understands that in the opinion of the Securities and Exchange
Commission (“SEC”) Shares must be held by Optionee for an indefinite period
unless subsequently registered under the Act or unless an exemption from
registration thereunder is available; that, under Rule 144 of the Act, after one
or more years from the date of payment for and issuance of the shares, certain
public sales thereof (which may be limited as to the number of Shares) may be
made in accordance with the subject to the terms, conditions and restrictions of
Rule 144, but only if certain reporting and other requirements thereunder have
been complied with; and that should Rule 144 be inapplicable, registration or
the availability of an exemption under the Act will be necessary in order to
permit public distribution of any Shares. Optionee also understands that the
Company is and will be under no obligation to register the Shares or to comply
with any exemption under the Act.

 
(c)
Optionee shall not at any time transfer or dispose of any Shares except pursuant
to either (i) a registration statement under the Act which registration
statement has become effective as to the Shares being sold or (ii) a specific
exemption from registration under the Act, but only after Optionee has first
obtained either a “no-action” letter from the SEC, following full and adequate
disclosure of all facts relating to such proposed transfer, or a favorable
opinion from or acceptable to counsel to the Company that the proposed transfer
or other disposition complies with and is not in violation of the Act or any
applicable state “blue sky” or securities laws.

5.
Anti-Dilution Provisions.

 
(a)
Subject to the provisions of Paragraph 5(b) below, if at any time or from time
to time prior to expiration of the Option there shall occur any change in the
outstanding Common Stock of the Company by reason of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation,
recapitalization, reorganization, liquidation or the like, then and as often as
the same shall occur, the kind and number of Shares subject to the Option, or
the purchase price per share, or both, shall be adjusted by the Board of
Directors of the Company (”Board”) in such manner as it may deem appropriate and
equitable, the determination of which Board shall be binding and conclusive.
Failure of the Board to provide for any such adjustment shall be conclusive
evidence that no adjustment is required.


 
5

--------------------------------------------------------------------------------

 




 
(b)
The Board shall have the right to engage a firm of independent certified public
accountants, which may be the Company’s regular auditors, to make any
computation provided for in this Section, and a certificate of that firm showing
the required adjustment shall be conclusive and binding.

6.
Notices. All notices and other communications required or permitted under this
Agreement shall be in writing and shall be given either by (i) personal delivery
or regular mail, in each case against receipt, or (ii) first class registered or
certified mail, return receipt requested. Any such communication shall be deemed
to have been given (i) on the date of receipt in the cases referred to in clause
(i) of the preceding sentence and (ii) on the second day after the date of
mailing in the cases referred to in clause (ii) of the preceding sentence. All
such communications to the Company shall be addressed to it, to the attention of
its Secretary or Treasurer, at its then principal office and to Optionee at the
address set forth above or such other address as may be designated by like
notice hereunder.

7.
Miscellaneous. This Agreement cannot be changed except in writing signed by the
party to be charged. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed exclusively in New York. The Option has been granted
pursuant to the Company’s 2004 Stock Option Plan. This Agreement is in all
respects subject to the terms and conditions of said Plan. The Option granted
hereunder is intended to be a Non-Qualified Stock Option. Optionee acknowledges
that Optionee is not holding any other stock options granted by the Company.
Optionee shall execute this Agreement and return it to the Company within thirty
(30) days after the mailing or delivery by the Company of this Agreement. If
Optionee shall fail to execute and return this Agreement to the Company within
said thirty (30) day period, the Option shall automatically terminate. The
section headings in this Agreement are solely for convenience of reference and
shall not affect its meaning or interpretation.



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
INTELLI-CHECK - MOBILISA, INC.
   
By:
      
Optionee:
    
           Name

 
 
6

--------------------------------------------------------------------------------

 
 